Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 17 disclose “source data is configured according to a bias specification” however it is unclear what the Applicant refers to configure data?  Since data is not configurable, the scope of the claim is unclear.  Although the limitation is directed to non-functional descriptive material to describe the source data, it is unclear what is the meets and bounds of the claimed limitation.  For examination purposes the claim is examined as best understood.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Step 1: Claims 1-20 recite a method, system and computer product and therefore fall into a statutory category.
Step 2A-Prong 1 (Is a Judicial Exception Recited?):
Independent claims 1, 13 and 17 as a whole recites a method, system and computer readable medium for assigning a bias rating to data based on a determination that bias exists, which under its broadest reasonable interpretation, covers concepts for performing mental processes.
In the present case concepts performed in the human mind including an observation, evaluation, judgment or opinion based on the obtained information are directed to an abstract idea. The abstract idea portion of the claims is as follows:
an input component that inputs source data to a service, resulting in output data generated by the service, wherein the source data is configured according to a bias specification representing a criterion that defines bias; a bias testing component that examines the output data, and makes a determination of whether bias exists in the output data; and a rating component that assigns a bias rating to the service based on the determination of whether bias exists in the output data.
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by mental processes (including an observation, evaluation, judgment or opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.
Accordingly, the claims recite an abstract idea.
Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):
The claimed invention as a whole merely describe a method for method for receiving data in order to identify and score bias data within the data, which under its broadest reasonable interpretation, covers concepts that can be performed in the human mind.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:
-processor and memory (0026)
-computer readable storage medium (0067)
The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.
Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):
As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f(II)) In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AVAutomotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-16, 14 and 18-20 further limits the abstract idea by further disclosing additional embellishments to the abstract idea which does not add significantly more than the abstract idea or a practical application.
In conclusion, the claims are directed to the abstract idea of performing concepts performed in the human mind it falls under the Mental Processes (including an observation, evaluation, judgment or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brovinsky (US Patent Publication 2017/0249389).

Regarding claim 1, 13 and 17 Brovinsky discloses: a system, comprising:
a memory that stores computer executable components; a processor that executes computer executable components stored in the memory ([0056] It should be noted that NLP processing is often more complex and time consuming than simplified statistical processing and/or categorization of texts. This may be due to the following reasons. Statistical processing, such as BoW described above, is generally based on word counting and statistical categorization based on given static or dynamic dictionaries (e.g. dictionary DBs). Such tasks are performed with relative ease by computers as they involve simple statistical models involving a relatively small number of mathematical/statistical calculations/operations. On the other hand NLP techniques are related to artificial intelligence techniques which are often implemented with complex systems/mathematical models, and are often implemented utilizing techniques such as neural networks and/or other machine learning techniques. Naturally these require significantly larger amounts of computer calculations and processing memory, and accordingly require significantly higher (e.g. by one or more orders of magnitude) computational resources (e.g. computer/processing time and memory, than simplified statistical techniques. Also in many cases, as opposed to simplified statistical models, the NLP tasks utilize language specific algorithms and language specific DB.s/training sets due to the difference in grammatical structures and ;
a computer program product for determining a bias score of a service, the computer program product comprising a computer readable storage medium having program instructions embodied therewith and a method ( [0056] It should be noted that NLP processing is often more complex and time consuming than simplified statistical processing and/or categorization of texts. This may be due to the following reasons. Statistical processing, such as BoW described above, is generally based on word counting and statistical categorization based on given static or dynamic dictionaries (e.g. dictionary DBs). Such tasks are performed with relative ease by computers as they involve simple statistical models involving a relatively small number of mathematical/statistical calculations/operations. On the other hand NLP techniques are related to artificial intelligence techniques which are often implemented with complex systems/mathematical models, and are often implemented utilizing techniques such as neural networks and/or other machine learning techniques. Naturally these require significantly larger amounts of computer calculations and processing memory, and accordingly require significantly higher (e.g. by one or more orders of magnitude) computational resources (e.g. computer/processing time and memory, than simplified statistical techniques. Also in many cases, as opposed to simplified statistical models, the NLP tasks utilize language specific algorithms and language specific DB.s/training sets due to the difference in grammatical structures and PoS relationships in different languages. This may multiply the complexity of the algorithms used and/or the required memory. [0099] The terms module, processor, are used herein to designate any part of a computerized system, such as a computing device, which is formed by any one of the following or by their combinations: (i) hardcoded or soft-coded computer readable code executable by a computerized system, (ii) analogue circuitry, and/or (iii) digital hardware/circuitry, which when executed/operated by a computerized system, such as a server system and a client station (e.g. personal-computer/laptop/tablet), provide predetermined functionality :
an input component that inputs source data to a service, resulting in output data generated by the service, wherein the source data is configured according to a bias specification representing a criterion that defines bias ([0062] As indicated above, potential customers are more often persuaded to purchase a product or service after receiving a favorable opinion recommending the product/service from a source which they consider to be reliable. Sources which may be considered reliable typically satisfy one or more of the following conditions: (I) they are informed/experienced with properties of the particular product/service in question; (II) they have no particular interest in marketing that particular product/service; (III) they are “alike” the potential customer who considers to purchase the product service (e.g. they may be categorized into a similar sociological group of users of this product/service (e.g. the sociological group may be defined based on the particulars of the product/service and may be based on age, gender, place of residence, language, nationality, education, marital status, and/or possibly other sociological parameters of the customer); (IV) the sources are friends of the potential customer and/or they are generally known to him/her so he/she can properly assess and value their opinions. [0136] In the present example of FIG. 1D the website/popup shows a non-limiting example of a user profile component UP enabling the system 100 (e.g. the user profile retriever module 152) to obtain data indicative of the specific profile/parameters of the user viewing the commercial website. The user profile component UP may be a part of or associated with the user profile retriever module 152 and may operate in integration/communication with the user profile retriever module 152. In the ; 
a bias testing component that examines the output data, and makes a determination of whether bias exists in the output data ([0018] Thus, one broad aspect of the present invention is directed to an information retrieval technology and particularly to sentiment analysis system and methods. The sentiment analysis method of the invention includes providing a social post including a ; and 
a rating component that assigns a bias rating to the service based on the determination of whether bias exists in the output data ( [078] The presentation quality rating of a social post may be determined for example based on one or more of the following properties determined for the social post: (i) sentiment quality rating of the social post, (ii) a biasing rating of the social post; (iii) time of publication of the social posts; and (iv) multimedia content included in the social post. [0140] Optionally, regardless of the user's profile, sub operation 258 may also be carried out by the publisher module 150 to assimilate/publish a certain number of the most informative/representative social posts relating to items on the website (e.g. to ITEM1 and ITEM2). In certain embodiments the publisher module 150 includes a presentation processor 158 adapted for processing one or more social posts from which the sentiment score (e.g. the global sentiment score and/or other score) on each item has been derived to determine a presentation quality rating of at least some of these social posts. The publisher module 150 may be configured and operable to select a predetermined number of social posts for which the presentation quality is above a certain threshold and operates in 258 to present data obtained from a certain (e.g. predetermined) number of such social posts in the website in association with the item (e.g. in association with the sentiment score published with respect to the item). For example the presentation quality rating of a social post may be determined/estimated based on one or more of the following properties determined for the social post: (i) sentiment quality rating of the social post; (ii) a biasing rating of the social post; (iii) time of publication of the social posts; and/or (iv) multimedia content included in the social post. The way in which sentiment quality and biasing rating may be determined for the social posts will be explained in more detail below. In this regard, low bias rating and high sentiment quality may respectively indicate that the post was published with low/negligible commercial intent and that the sentiment value has been determined for the post with high confidence level. Accordingly, the parameters may be used as measures on how objectively reliable and relevant the post is. Also, the time of publication of the post may indicate how representative it is of the current .
Regarding claim 2, Brovinsky discloses:
wherein the bias testing component further determines whether anti-bias, characterized as compensating for bias, is detected with respect to the service, and wherein the rating component assigns the bias rating to the service further based on whether anti-bias was detected ([0016] Reliable information relates to information, which can be considered to be correct with high probability. To this end, biased information may generally be considered less reliable than un-biased information. Also, statistical information gathered from a large number of un-biased sources may be considered more reliable than information gathered from a smaller number of sources. Also information collected from an informed information source (e.g. a source knowing the product/service details and/or the requirements/character of the potential buyer) may be considered as more reliable than information from an anonymous source. Therefore people often tend to rely on known publishers and/or on known people/friends rather than on anonymous publishers. [0017] In view of the above, the present invention, in certain of its aspects, provides novel techniques for mining of substantially un-biased and reliable information on products and/or services (generally goods). Particularly, the present invention provides systems and methods for extracting sentiment information on products and/or services from the abundance of social posts (e.g. posts in the social media), which are posted in relation to such products and services. As indicated above, social posts/items are generally, on average, less biased than other types of sentiment indicative textual data pieces (opinions) about products/services that are 
Regarding claim 3, Brovinsky discloses: 
further comprising a data selection component that selects the source data based on the bias specification ([0078] In certain embodiments of the present invention the publisher module is adapted to publish in the website one or more social posts associated with respective key phrases. The system may include a presentation processor adapted for processing one or more social posts from which the sentiment score(s) was/were derived to determine a presentation quality rating for one or more of the social posts. The publisher module may select a predetermined number of social posts of presentation quality above a certain threshold and enable presentation thereof in the website. The presentation quality rating of a social post may be determined for example based on one or more of the following properties determined for the social post: (i) sentiment quality rating of the social post, (ii) a biasing rating of the social post; (iii) time of publication of the social posts; and (iv) multimedia content included in the social post.  [0140] Optionally, regardless of the user's profile, sub operation 258 may also be carried out by the publisher module 150 to assimilate/publish a certain number of the most informative/representative social posts relating to items on the website (e.g. to ITEM1 and ITEM2). In certain embodiments the publisher module 150 includes a presentation processor 158 adapted for processing one or more social posts from which the sentiment score (e.g. the global sentiment score and/or other score) on each item has been derived to determine a presentation quality rating of at least some of these social posts. The publisher module 150 may be configured and operable to select a predetermined number of social posts for which the presentation quality is above a certain threshold .
Regarding claim 4, Brovinsky discloses: 
wherein the source data selected by the data selection component is unbiased according to the bias specification ([0013] The inventors of the present invention have understood that the fact that the potential buyers leave the commercial site may be sourced to the lack of un-biased and reliable information about the product on the commercial web site. Therefore there is a need in the art for a novel information retrieval (IR) technique, capable of efficient retrieval of un-biased and reliable information on items (product/services) of interest. There is also a need in the art for a novel technique for retrieving and embedding within web sites (e.g. commercial/e-commerce sites) un-biased and reliable information on items appearing in the site so as to improve the users'/customers' experience on the site, and thereby also improve the site's conversion rate.  [0016] Reliable information relates to information, which can be considered to be correct with high probability. To this end, biased information may generally be considered less reliable than un-biased information. Also, statistical information gathered from a large number of un-biased sources may be considered more reliable than .
Regarding claims 5 and 18, Brovinsky discloses: 
wherein the rating component assigns a first rating to the service that indicates the service is biased based on the source data being unbiased and the output data being biased ([0013] The inventors of the present invention have understood that the fact that the potential buyers leave the commercial site may be sourced to the lack of un-biased and reliable information about the product on the commercial web site. Therefore there is a need in the art for a novel information retrieval (IR) technique, capable of efficient retrieval of un-biased and reliable information on items (product/services) of interest. There is also a need in the art for a novel technique for retrieving and .
Regarding claim 6, Brovinsky discloses: 
wherein, based on the bias testing component determining that the output data is unbiased, the data selection component selects second source data that is biased according to the bias specification ([0013] The inventors of the present invention have understood that the fact that the potential buyers leave the commercial site may be sourced to the lack of un-biased and reliable information about the product on the commercial web site. Therefore there is a need in the art for a novel information retrieval (IR) technique, capable of efficient retrieval of un-biased and reliable information on items (product/services) of interest. There is also a need in the art for a novel technique for retrieving and embedding within web sites (e.g. commercial/e-commerce sites) un-biased and reliable information on items appearing in the site so as to improve the users'/customers' experience on the site, and thereby also improve the site's conversion rate.  [0016] Reliable information relates to information, which can be considered to be correct with high probability. To this end, biased information may generally be considered less reliable than un-biased information. Also, statistical information gathered from a large number of un-biased sources may be considered more reliable than information gathered from a smaller number of sources. Also information collected from an informed information source (e.g. a source knowing the product/service details and/or the requirements/character of the potential buyer) may be considered as more reliable than information from an anonymous source. Therefore people often tend to rely on known publishers and/or on known people/friends rather than on anonymous publishers.  [0090] As indicated above the method may be adapted to determine sentiment scores relating to the item and may include one or more of the following: a general sentiment score; sentiment scores segmented based on one or more parameters of respective social posts from which they are derived; at least one sentiment score segment, segmented based on at least one user specific segment (e.g. derived from posts published by publishers whose one or more characteristics match the user of the website). Another broad aspect of the present invention relates to the configuration and operation of the sentiment analysis module/system and method which is provided and used in certain implementations of the rating system indicated above. The method for applying sentiment analysis to social posts to determine one or more respective sentiment values .
Regarding claim 7, Brovinsky discloses:
wherein the input component inputs the second source data to the service, resulting in second output data generated by the service, and wherein the bias testing component examines second output data of the service and determines whether bias exists in the second output data ([0018] Thus, one broad aspect of the present invention is directed to an information retrieval technology and particularly to sentiment analysis system and methods. The sentiment analysis method of the invention includes providing a social post including a linguistic expression relating to a key phrase, and processing the social posts to determine un-biased sentiment value expressed thereby in relation to the key phrase. The processing includes: applying bias processing to the social post to determine whether the social post is commercially biased, and filtering out the social post should the social post be determined to be biased; and applying sentiment analysis to the social post, should it be unbiased, to determine sentiment value expressed thereby in relation to the key phrase. [0021] In certain embodiments of the present invention the method also includes providing a plurality of social posts comprising and applying the bias processing to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the method includes applying the sentiment analysis to the plurality of unbiased social posts to determine a plurality of sentiment values which are respectively expressed thereby in relation to the key phrase. The plurality of sentiment values are processed to determine an unbiased sentiment score indicative of a sentiment towards an item described by the key phrase. [0022] In certain embodiments of the present invention the bias processing includes applying Bag of Words (BoW) processing to the social post to recognize existence of one or more predetermined linguistic expressions therein, and utilizing the recognized linguistic expressions to determine a biasing probability indicative of the 
Regarding claims 8 and 19, Brovinsky discloses:
wherein: the rating component assigns a second rating to the service that indicates the service perpetuates bias that exists in the second source data based on the second source data being biased and the second output data being biased; or the rating component assigns a third rating to the service that indicates the service compensates for bias that exists in the second source data based on the second source data being biased and the second output data being unbiased (( [078] The presentation quality rating of a social post may be determined for example based on one or more of the following properties determined for the social post: (i) sentiment quality rating of the social post, (ii) a biasing rating of the social post; (iii) time of publication of the social posts; and (iv) multimedia content included in the social post. [0140] Optionally, regardless of the user's profile, sub operation 258 may also be carried out by the publisher module 150 to assimilate/publish a certain number of the most informative/representative social posts relating to items on the website (e.g. to ITEM1 and ITEM2). In certain embodiments the publisher module 150 includes a presentation processor 158 adapted for processing one or more social posts from which the sentiment score (e.g. the global sentiment score and/or other score) on each item has been derived to determine a presentation quality rating of at least .
Regarding claim 9, Brovinsky discloses:
wherein the bias testing component determines the output data is unbiased based on a distribution of attribute values of the output data being representative of a baseline distribution ([0204] In certain embodiments of the present invention the one or more criteria used to assess the quality of a chunk of text include one or more of the following criteria: [0205] i. Source criterion . 
Regarding claim 10, Brovinsky discloses:
wherein the rating component assigns to the bias rating a confidence score that indicates a level of confidence that the bias rating is accurate ( [0061] To this end, the inventors of the present invention have also noted that many times the average computational resources required for processing such negative sentences are higher than those required when processing social posts, and also that the confidence level in the extraction of accurate sentiment results from such negative sentences is lower than that achievable in positive sentences (e.g. which do not include words associated with negative meaning). Accordingly, in certain embodiments of the present invention, negative polarity sentences are identified (e.g. utilizing BoW techniques and/or other statistical/word identification measures), and sentences including one or more words of a predetermined set/dictionary of negative words, are .
Regarding claim 11, Brovinsky discloses:
wherein the rating component assigns a composite bias rating to a sequential composition of services comprising a first service that receives first input data that, when processed by the first service, results in first output data, and a second service that receives the first output data that, when processed by the second service, results in second output data ([0021] In certain embodiments of the present invention the method also includes providing a plurality of social posts comprising and applying the bias processing to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the method includes applying the sentiment analysis to the plurality of unbiased social posts to determine a plurality of sentiment values which are respectively expressed thereby in relation to the key phrase. The plurality of sentiment values are processed to determine an unbiased sentiment score indicative of a sentiment towards an item described by the key phrase. [0170] The method 400 includes applying the bias processing 420 to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the sentiment analysis 450 is applied to the plurality of unbiased social posts for determining a plurality of sentiment values respectively expressed by the plurality of unbiased social posts. A sentiment score indicative of an unbiased sentiment towards an item described/named by the key phrase can then be determined from the sentiment values extracted from the plurality of unbiased social posts. [0177] Thus, in certain embodiments of the present invention the biasing filter 320 includes and/or is associated with a bias indicator data repository 327 which includes a plurality of biasing terms/phrases (e.g. buy, offer, trade, deal) which more often appear in commercial publications and/or in other types of biased publications. The biasing filter 320 may process social posts provided by the social post retriever module 310 to identify whether one or more of them appear in the examined social post, and accordingly assess whether the examined social post is a biased one which was published with specific intent (commercial intent) to promote the item. [0178] More specifically, for example, in some embodiments of the present invention, the BoW technique is used to categorize social posts into various categories. Specifically, in some embodiments the biasing filter 320 may be based on the BoW technique .
Regarding claim 12, Brovinsky discloses:
wherein the rating component determines the composite bias rating based on respective bias ratings of constituent services of the sequential composition of services and an order of the constituent services within the sequential composition of services ([0021] In certain embodiments of the present invention the method also includes providing a plurality of social posts comprising and applying the bias processing to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the method includes applying the sentiment analysis to the plurality of unbiased social posts to determine a plurality of sentiment values which are respectively expressed thereby in relation to the key phrase. The plurality of sentiment values are processed to determine an unbiased sentiment score indicative of a sentiment towards an item described by the key phrase. [0170] The method 400 includes applying the bias processing 420 to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the sentiment analysis 450 is applied to the plurality of unbiased .
Regarding claim 14, Brovinsky discloses:
wherein the service is a sequential composition of services comprising a first service that, based on input of first source data, generates first output data, and a second service that, based on input of the first output data, generates second output data [0021] In certain embodiments of the present invention the method also includes providing a plurality of social posts comprising and applying the bias processing to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the method includes applying the sentiment analysis to the plurality of unbiased social posts to determine a plurality of sentiment values which are respectively expressed thereby in relation to the key phrase. The plurality of sentiment values are processed to determine an unbiased sentiment score indicative of a sentiment towards an item described by the key phrase. [0170] The method 400 includes applying the bias processing 420 to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the sentiment analysis 450 is applied to the plurality of unbiased social posts for determining a plurality of sentiment values respectively expressed by the plurality of unbiased social posts. A sentiment score indicative of an unbiased sentiment towards an item described/named by the key phrase can then be determined from the sentiment values extracted from the plurality of unbiased social posts. [0177] Thus, in certain embodiments of the present invention the biasing filter 320 includes and/or is associated with a bias indicator data repository 327 which includes a plurality of biasing terms/phrases (e.g. buy, offer, trade, deal) which more often appear in commercial publications and/or in other types of biased publications. The biasing filter 320 may process social posts provided by the social post retriever module 310 to identify whether one or more of them appear in the examined social post, and accordingly assess whether the examined social post is a biased one which was published with specific intent (commercial intent) to promote the item. [0178] More specifically, for example, in some embodiments of the present invention, the BoW technique is used to categorize social posts into various categories. Specifically, in some embodiments the biasing filter 320 may be based on the BoW technique .
Regarding claim 15, Brovinsky discloses:
wherein the bias score is a composite bias score assigned to the sequential composition of services ([0021] In certain embodiments of the present invention the method also includes providing a plurality of social posts comprising and applying the bias processing to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the method includes applying the sentiment analysis to the plurality of unbiased social posts to determine a plurality of sentiment values which are respectively expressed thereby in relation to the key phrase. The plurality of sentiment values are processed to determine an unbiased sentiment score indicative of a sentiment towards an item described by the key phrase. [0170] The method 400 includes applying the bias processing 420 to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the sentiment analysis 450 is applied to the plurality of unbiased social posts for determining a plurality of sentiment values respectively expressed by the plurality of unbiased social posts. A sentiment score indicative of an .
Regarding claim 16, Brovinsky discloses:
wherein the program instructions executable by the processor further cause the processor to determine the composite bias score based on an ordered combination of a first bias score assigned to the first service and a second bias score assigned to the second service ([0021] In certain embodiments of the present invention the method also includes providing a plurality of social posts comprising and applying the bias processing to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the method includes applying the sentiment analysis to the plurality of unbiased social posts to determine a plurality of sentiment values which are respectively expressed thereby in relation to the key phrase. The plurality of sentiment values are processed to determine an unbiased sentiment score indicative of a sentiment towards an item described by the key phrase. [0170] The method 400 includes applying the bias processing 420 to the plurality of social posts to identify therein a plurality of unbiased social posts. Then, the sentiment analysis 450 is applied to the plurality of unbiased social posts for determining a plurality of sentiment values respectively expressed by the plurality of unbiased social posts. A sentiment score indicative of an unbiased sentiment towards an item described/named by the key phrase can then be determined from the sentiment values extracted from the plurality of unbiased social posts. [0177] Thus, in certain embodiments of the present invention the biasing filter 320 includes and/or is associated with a bias indicator data repository 327 which includes a plurality of biasing terms/phrases (e.g. buy, offer, trade, deal) which more often appear in commercial publications and/or in other types of biased publications. The biasing filter 320 may process social posts provided by the social post retriever module 310 to identify whether one or more of them appear in the examined social post, and accordingly assess whether the examined social post is a biased one which was published with specific intent (commercial intent) to promote the item. [0178] More specifically, for example, in some embodiments of the present invention, the BoW technique is used to categorize social posts into various categories. Specifically, in some embodiments the biasing filter 320 may be based on the BoW technique and may utilize the BoW processor 362 to classify posts to a neutral (un-biased) .
Regarding claim 20, Brovinsky discloses:
wherein the assigning the bias rating comprises assigning, by the device, a third bias rating to the service that indicates the service compensates for bias in the source data based on the source data being biased and the output data being unbiased (([0016] Reliable information relates to information, which can be considered to be correct with high probability. To this end, biased information may generally be considered less reliable than un-biased information. Also, statistical information gathered from a large number of un-biased sources may be considered more reliable than information gathered from a smaller number of sources. Also information collected from an informed information source (e.g. a source knowing the product/service details and/or the requirements/character of the potential buyer) may be considered as more reliable than information from an anonymous source. Therefore people often tend to rely on known publishers and/or on known people/friends rather than on anonymous publishers. [0017] In view of the above, the present invention, in certain of its aspects, provides novel techniques for mining of substantially un-biased and .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pickover US2019/0349333 – related to filtering data based on identified bias.
Troia US2019/0265701 – related to determining and weighting bias in an artificial neural network.
Goldenstein US2019/0179861 – related to rating the veracity of content distributed via digital communications. 
Bradley US2019/0082224 – related to a method for detecting a user selection of biased content.
Rivkin US2019/0043487 – 
Alaqeeli US2017/0147682 – related to an automated text-evaluation of a user generated text.
Gable US9,285,973- related to detecting and displaying bias.
Sedota US2013/0226820 – related to determining and advocacy metric (bias rating) based on user generated content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689